Opinion issued August 16, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00608-CR
                            ———————————
                      JARID COLE BENNETT, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 372nd District Court
                            Tarrant County, Texas
                        Trial Court Case No. 1515204D


                          MEMORANDUM OPINION

      Appellant, Jarid Cole Bennett, has filed a motion to dismiss this appeal. The

motion to dismiss complies with Texas Rule of Appellate Procedure 42.2(a) and no

prior decision has issued. See TEX. R. APP. P. 42.2(a), (b). Accordingly, we grant the

motion and dismiss the appeal. We dismiss any other pending motions as moot.
                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2